 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                      No. 6:18-PO-00435-JDP
11                      Plaintiff,
12           v.                                      STIPULATION TO CONTINUE STATUS
                                                     CONFERENCE; AND ORDER THEREON
13    RYAN SCOTT THOMAS,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Ryan Scott Thomas, that the status conference in the

18   above-captioned matter set for November 27, 2018 be continued to December 11, 2018 at 10:00

19   a.m. Due to an error, the Government did not mail the discovery and relevant video to Mr.

20   Thomas until November 5, 2018. The continuance is requested to allow time for Mr. Thomas to

21   receive and review the discovery.

22
            Dated: November 7, 2018                      /S/ Susan St. Vincent
23                                                       Susan St. Vincent,
24                                                       Legal Officer
                                                         Yosemite National Park
25
            Dated: November 7, 2018                      /S/ Ryan Scott Thomas
26                                                       Ryan Scott Thomas
                                                         Defendant
27

28
                                                     1
 1                                          ORDER
 2            The court accepts the above stipulation and adopts its terms as the order of this court.
 3
     Accordingly, the November 27, 2018, status conference for U.S. v. Scott, Case 6:18-PO-00435-
 4
     JDP, is continued to December 11, 2018, at 10:00 a.m.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      November 20, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
